Gm
DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8-10, 21 are pending.
Claims 2-7, 11-20 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Fastening means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the fastening means as feature 5 including bonding, interlocking, mechanical (screwing/riveting) and thermally welding.  
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is “Interlocking means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the fastening means as feature 51/52 as the interlocking means, and describes them as a groove/rib combination.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “said shell parts” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said at least two shell parts” and will be interpreted as such.
Claims 8-10 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR1360058 (supplied by Applicant) in view of Nam et al (“Nam”) (US 8,820,023).
Re claim 1, FR1360058 discloses a radioprotective building block (Fig. 3) for forming a screen against ionizing radiation (Page 1 paragraph of the English translation), wherein said radioprotective building block (1) (Fig. 3) comprising: 
a core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), made of at least one radioprotective material (lead, as in Page 3 last paragraph of the English translation regarding filling); and 
a shell (3) (the envelope, see the last paragraph of Page 3), enclosing said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), comprising two shell parts (4) (see Page 1 second paragraph describing a two part envelope with welding) that are fitted around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling),
wherein said two shell parts (4) (the envelope, see Page 1 second paragraph describing a two part envelope with welding) is made of a plastic material and/or a metallic material (Page 3 last paragraph),
wherein said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) is made of lead or a lead alloy (Page 3 last paragraph including lead),
wherein each shell part (4) (Fig. 3, the top half and bottom half of the envelope of Fig. 3) is delimited by a free edge (49) (the bottom edge of the top half of the envelope, and the top edge of the bottom half of the envelope, at the weld), and

but fails to disclose wherein in that the fastening means (5) comprise interlocking means (51, 52) between said shell parts (4).
However, Nam discloses wherein in that the fastening means (5) (121/122) comprise interlocking means (51, 52) (121/122) between said shell parts (4) (100a/100b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radioprotective building block of FR1360058 wherein in that the fastening means (5) comprise interlocking means (51, 52) between said shell parts (4) as disclosed by Nam in order to allow for snap-fit removal and assembly of the parts of the shell without the need for tools, allowing for removal of ½ a shell for maintenance and repair or replacement, which reduces costs.
Re claim 8, FR1360058 as modified discloses the radioprotective building block according to claim 1, formed as a brick (Page 1 second paragraph), a slab, or a lintel.
Re claim 9, FR1360058 as modified discloses the radioprotective building block according to claim 1, formed as a parallelepipedal brick, a chevron-patterned brick (Page 1 second paragraph), or a portion of cylindrical shell.
Re claim 10, FR1360058 as modified discloses the radioprotective building block according to claim 1, wherein the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) has an external surface (21) (Fig. .

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR1360058 (supplied by Applicant) in view of Bouchard et al (“Bouchard”) (US 6,108,995).
Re claim 1, FR1360058 discloses a radioprotective building block (Fig. 3) for forming a screen against ionizing radiation (Page 1 paragraph of the English translation), wherein said radioprotective building block (1) (Fig. 3) comprising: 
a core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), made of at least one radioprotective material (lead, as in Page 3 last paragraph of the English translation regarding filling); and 
a shell (3) (the envelope, see the last paragraph of Page 3), enclosing said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), comprising two shell parts (4) (see Page 1 second paragraph describing a two part envelope with welding) that are fitted around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling),
wherein said two shell parts (4) (the envelope, see Page 1 second paragraph describing a two part envelope with welding) is made of a plastic material and/or a metallic material (Page 3 last paragraph),

wherein each shell part (4) (Fig. 3, the top half and bottom half of the envelope of Fig. 3) is delimited by a free edge (49) (the bottom edge of the top half of the envelope, and the top edge of the bottom half of the envelope, at the weld), and
wherein said two shell parts (4) (see Page 1 second paragraph describing a two part envelope with welding) are held around said core (2) (the filling of Page 3) using fastening means (5) (Fig. 1, see Page 1 second paragraph describing a two part envelope with welding),
but fails to disclose wherein in that the fastening means (5) comprise interlocking means (51, 52) between said shell parts (4).
However, Bouchard discloses wherein in that the fastening means (5) (15, 20) comprise interlocking means (51, 52) (45, 46) between said shell parts (4) (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radioprotective building block of FR1360058 wherein in that the fastening means (5) comprise interlocking means (51, 52) between said shell parts (4) as disclosed by Bouchard in order to allow for snap-fit removal and assembly of the parts of the shell without the need for tools, allowing for removal of ½ a shell for maintenance and repair or replacement, which reduces costs.
Re claim 21, FR1360058 as modified discloses the radioprotective building block according to claim 1, Bouchard discloses wherein the free edge (bottom edge of 1) of a first of the two shell parts (4) (1) comprises a dihedral internal projection (46), wherein .

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 104:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant’s response, pages 1-7, discuss the present invention and its purpose, and thus, does not require a response.  
Applicant first argues that FR1360058 is a device for making it possible to use, for protective walls against radioactive products, materials, “which do not, of themselves, have sufficient mechanical qualities for rigid construction of such walls.”  While this may or may not be the case, no such rigidity is claimed, and this argument is entirely speculative.  No wall is positively recited.  The claims are directed to an individual building block and not any wall requiring any rigidity whatsoever.  No hardness or rigidity, as argued by Applicant, is present anywhere in the claims.  Moreover, the block of FR1360058 uses the same materials as those that are claimed, insufficient to provide such hardness and rigidity.  
Applicant next argues that FR1360058 has soft protective content with no mechanical strength or determined shape, the function therefore is to replace solid bricks of conventional solutions.  Applicant contends that FR1360058 does not disclose a core forming a solid single piece made of lead or lead alloy, or two shells parts held by interlocking means.  First, FR1360058 is not relied upon as disclosing interlocking means.  FR1360058 discloses welding the two parts together and discloses the claimed fastening means.  However, FR1360058 is not relied upon as disclosing an interlocking means.  Second, FR1360058 discloses a core (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling).  The claims solely require a core, and that the core is made of lead or lead alloy.  There is no limitation require a “solid single piece” core, and thus, no comment regarding FR1360058 with respect to this unclaimed feature is required.  
Applicant next argues the purpose of FR1360058 is to replace blocks with radioprotective blocks, which lack mechanical strength.  There are no claims directed to or precluding use of the block as a replacement block, or original block.  Again, the claims are drawn only to a building block and nothing else.  Applicant argues that as a result, FR1360058 “teaches away” from using a core forming a solid single piece part made of lead or lead alloy.  However, again, there is simply no requirement in the claims that there is a single solid core.  The claims even recite, “a core, made of at least one radioprotective material” indicating that the core is indeed not a single piece.  Regardless, this is a feature which is not claimed.  In addition, FR1360058 expressly teaches a core, and the core being made of lead, and thus plainly does not “teach away.”  
Applicant next argues that because FR1360058 discloses gluing or welding the two halves together, it teaches away from using an interlocking system.  A prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness.  However, the nature of the teaching must be weighed in substance.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other produce for the same use.  In re Gurley, 27 F.3d 551; see MPEP 2145(X)(D).  In the instant case, such a modification would still be obvious for the reasons stated in the above.  
Next, Applicant argues that one would not look to Nam to modify FR1360058.  Applicant argues that Nam is directed to a simple building block and makes no mention of any radio-protective building block.  Nam is not relied upon disclosing this feature.  Nam is only relied upon as disclosing interlocking means.
Applicant next argues that Nam is in a technical field “very far” from that of the present invention and a person of ordinary skill would not seek a technical solution without carrying out an inventive step.  The “inventive step” requirement is not present in US law.  Moreover, Nam is directed to a building block.  A building block fits squarely within the field of the endeavor of the present invention, which includes building blocks.  
Applicant next argues that in Nam, the structural part of the block is made in two parts provided with assembly means, and thus, Nam does not motivate one of ordinary 
Applicant next argues that Nam does not disclose interlocking means.  Applicant argues this is because Nam’s connection is a sliding connection.  A sliding connection does not preclude interlocking.  It is hard to conceive what the interlocked blocks of Nam could be called, other than interlocked.  A projection form fits into a groove.  This constitutes interlocking.  Uncoupling or the ability thereof is irrelevant, as there are no claims requiring any permanent or non-permanent connection.  
Applicant’s arguments concerning Charrier have been considered but are moot as they do not apply to the current rejection.  
Applicant’s arguments concerning new claim 21 are addressed in the above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635